DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The most recent claim set filed on 28 FEBRUARY 2020 is considered.  In the claim set, Claims 1-111 are cancelled.  Claims 112-131 are pending with status identifiers and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 JANUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In [0024], there should be appropriate subscripts for K3Fe(CN)6.  
In [00128], there should be appropriate subscripts for Fe3O4.
Appropriate correction is required.
Claim Objections
Claim 120 is objected to because of the following informalities:  In the instant claim is: “phydroxybutyrate” supposed to be “ hydroxybutyrate”, as recited in [0061 and 00188] in the SPEC.   Appropriate correction is required.
Claims 125 and 128 are objected to because of the following informalities:  after step (iii) there should be a semicolon (;).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 112-131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 112 recites the limitation "the nanoparticle" in step (ii).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the instance of "the nanoparticle" is the same or different than the "first nanoparticle" or the "second nanoparticle". 
Claim 112 recites the limitation "the level of the product" in step (b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 112 recites the limitation "the level of antigen" in step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 122 recites the limitation "the glucose meter" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 125 recites the limitation "the nanoparticle" in step (ii).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the instance of "the nanoparticle" is the same or different than the "first nanoparticle" or the "second nanoparticle". 
Claim 125 recites the limitation "the level of the product" in step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 128 recites the limitation "the nanoparticle" in step (ii).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the instance of "the nanoparticle" is the same or different than the "first nanoparticle" or the "second nanoparticle". 
Claim 128 recites the limitation "the level of the product" in step (c).  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 112 and 114-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FANNIN, US Publication No. 2016/0195523 A1.
Applicant’s invention is drawn towards a method. 
Regarding Claim 112, the FANNIN reference discloses a method of detecting an antigen in a subject, [0005, 0006], method of detecting analyte concentration, [0086], analyte is antigen, the method comprising: (a) contacting a sample from the subject, [0023, 0042] with: (i) a first antibody conjugated to a first nanoparticle, [0018, 0039, 0091]; (ii) a second antibody conjugated to a second nanoparticle, wherein the nanoparticle is conjugated to an enzyme, wherein the first and second antibodies bind an antigen, [0019, 0020, 0022, 0092]; and (iii) a substrate capable of being converted to a product by the enzyme, [0028]; (b) determining the level of the product, [002,5, 0026, 0041]; (c) comparing the level of product to a reference level of product; thereby detecting the level of antigen, [0041, 0048].
Additional Disclosures Included are: Claim 114: wherein the method of claim 112, wherein the first antibody and the second antibody bind to a different epitope of the antigen, [0022, 0046].; Claim 115: wherein the method of claim 112, wherein the sample is selected from blood, serum, urine, cerebrospinal fluid, amniotic fluid, saliva, sweat, a tumor cell lysate, a pre- surgical biopsy, a biopsy obtained during surgery, and a post-surgical biopsy, [0082].; and Claim 116: wherein the method of claim 112, wherein the antigen is a biomarker, [0086, 0087, 0089].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over FANNIN, US Publication No. 2016/0195523 A1, and further in view KIM, submitted on the Information Disclosure Statement on 17 JANUARY 2020, Other Documents Desig. ID 9. 
Regarding Claim 113, the FANNIN discloses the claimed invention, but is silent in regards to wherein the first antibody and the second antibody bind to a same epitope of the antigen.
The KIM reference discloses a first antibody and a second antibody bind to a same epitope of the antigen, page 43, MAbs againt flagella antigen.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first antibody and the second antibody bind to a same epitope of the antigen for characterizing antibodies and optimizing the assay format, page 43. 
Claims 117, 118, 121, 122, 125, 126 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over FANNIN, US Publication No. 2016/0195523 A1, and further in view of U of I, US Publication No. 2016/0252515 A1. 
Regarding Claims 117 and 118, the FANNIN reference discloses the claimed invention, but is silent in regard to wherein the biomarker is a kidney function biomarker.
The U of I reference discloses a method to detect an antigen in a subject, [0181], the method detects creatinine from a subject to determine whether a subject has renal disease, [0081, 0271], Table 1, Example 16.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FANNIN reference so that the  biomarker is a kidney function biomarker for the purpose of detecting abnormal kidney function in a subject/patient, [0081], Claim 9.
Additional Disclosures Included are: Claim 118: wherein the method of claim 117, wherein the kidney function biomarker is creatinine, U of I, [0081,  0151], Table 1, Example 16. 
Regarding Claim 121, the FANNIN reference discloses the claimed invention, but is silent in regards to wherein the level of product is detected by a glucose meter.
The U of I reference discloses a level of product is detect by a glucose meter, [0002, 0052, 0055, 0084]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FANNIN reference with the U of I reference for the purpose of detecting levels of biomarkers using well-known convenient glucose monitoring devices, U of I, [0052, 0055, 0071]. 
Additional Disclosures Included is: Claim 122: wherein the method of claim 112, wherein the glucose meter is integrated with a smart phone application, U of I [0055, 0071, 0073, 0081].
Applicant’s invention is drawn towards a method. 
Regarding Claim 125, the reference FANNIN discloses a method of detecting an antigen in a subject, [0005, 0006, 0086-0089] the method comprising: (a) obtaining a sample from the subject, [0023, 0042]; (b) contacting the sample with: (i) a first antibody conjugated to a first nanoparticle, [0018, 0039, 0091]; (ii) a second antibody conjugated to a second nanoparticle, wherein the nanoparticle is conjugated to an enzyme, wherein the first and second antibodies bind an antigen, [0019, 0020, 0022, 0092]; and (iii) a substrate capable of being converted to a product by the enzyme, [0028], (c) determining the level of the product, [0025, 0026, 0041]; and (d) comparing the level of product to a reference level of product, [0041, 0048].
The FANNIN reference discloses the claimed invention, but is silent in regards to wherein the method is for detecting abnormal kidney function in a subject.
The U of I reference discloses a method to detect abnormal kidney function in a subject, [0181], the method detects creatinine from a subject to determine whether a subject has renal disease, [0081, 0271], Table 1, Example 16; and (e) identifying the subject as having abnormal kidney function when the level of the product is different than the level of product from a reference level of product, Example 16, Claim 9, [0081].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FANNIN reference so that the  biomarker is a kidney function biomarker for the purpose of detecting abnormal kidney function in a subject/patient, U of I, [0081], Claim 9.
Additional Disclosures Included are: Claim 126: wherein the method of claim 125, wherein the abnormal kidney function indicates the subject has kidney impairment, kidney disease, kidney failure, kidney cancer, diabetic kidney disease, polycystic kidney disease, autosomal dominant polycystic kidney disease, kidney infection, kidney cysts, kidney stones, or acute kidney injury, U of I, [0073, 0081, 0116, 0117], Claim 9.; and Claim 127: wherein the method of claim 125, wherein the first antibody and second antibody are anti- creatinine antibodies, U of I, [0181]. 

Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over FANNIN, US Publication No. 2016/0195523 A1, and further in view of LAN, Detection of Protein Biomarker Using a Blood Glucose Meter, submitted on the Information Disclosure Statement on 17 JANUARY 2020, Other Documents Design ID 11. 
Regarding Claim 119, the FANNIN reference discloses the claimed invention, but is silent in regards to wherein the substrate is sucrose, the enzyme is invertase, and the product is glucose.
The LAN reference discloses a method of detecting an antigen in a subject, design of aptamer based assay for detection of IFN- using BGM, Figure 1, the method comprising:  a substrate is sucrose, an enzyme is invertase, and a product is glucose, page 9, Figure 1, abstract. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the FANNIN reference with a discloses a substrate is sucrose, the enzyme is invertase, and the product is glucose as taught by LAN for the purpose of detecting non-glucose targets using widely used blood glucose monitoring devices. 
Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over FANNIN, US Publication No. 2016/0195523 A1, and further in view of WHITE, submitted on the Information Disclosure Statement on 17 JANUARY 2020, Other Documents Design ID 12. 
Regarding Claim 120, the FANNIN reference discloses the claimed invention, but is silent in regards to wherein the substrate is acetoacetic acid, the enzyme is HB-hydrogenase, and the product is phydroxybutyrate. ( hydroxybutyrate?)
The WHITE reference teaches a method of detection in a subject, where a substrate is acetoacetic acid, an enzyme is HB-hydrogenase, and a  product is phydroxybutyrate, page 1. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FANNIN reference with the teaching of WHITE for the purpose of measuring ketones in clinical samples.  
Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over FANNIN, US Publication No. 2016/0195523 A1, and further in view of ANDRES, US Publication No. 2004/0247924 A1, submitted on the Information Disclosure Statement on 17 JANUARY 2020, US Patent Documents Desig. ID 1. 
Regarding Claim 123, the FANNIN reference discloses the claimed invention, but is silent in regards to the first nanoparticle is a Fe3O4 nanoparticle functionalized with thiolated gold or a citric acid functionalized Fe304 aqueous colloidal magnetic nanoparticle.
ANDRES discloses a nanoparticle is a Fe3O4 nanoparticle functionalized with thiolated gold, [0014, 0021, 0141], for the detection of biomaterials, [0002, 0069].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FANNIN reference with the nanoparticle taught by ANDRES for enabling attachment of binding molecules to the nanoparticles and impart colloidal stability or to link particles to each other, [0021].  
Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over FANNIN, US Publication No. 2016/0195523 A1, and further in view of RAFAILOVICH, US Publication No. 2016/0359183 A1, submitted on the Information Disclosure Statement on 17 JANUARY 2020, US Patent Documents Desig. ID 6. 
Regarding Claim 124, the FANNIN reference discloses the claimed invention, but is silent in regards to wherein the second nanoparticle is a graphene oxide nanoparticle conjugated to thiolated gold or a fluorinated graphene oxide-silver nanoparticle.
The RAFAILOVICH reference discloses nanoparticle that is a graphene oxide nanoparticle conjugated to thiolated gold, [0012, 0052, 0055]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FANNIN with the teachings of RAFAILOVICH for the purpose of using non-reactive materials or a catalyst material to construct the core of the nanoparticles, RAFAILOVICH [0052].  
Claim 128-130 is rejected under 35 U.S.C. 103 as being unpatentable over FANNIN, US Publication No. 2016/0195523 A1, and further in view of LAM, submitted on the Information Disclosure Statement on 17 JANUARY 2020, Other Documents Desig. ID 11.
Applicant’s invention is drawn towards a method. 
Regarding Claim 128, the reference FANNIN discloses a method of detecting antigen in a subject, [0005, 0006, 0086, 0089],  the method comprising:(a) obtaining a sample from the subject, [0023, 0042]; (b) contacting the sample with: (i) a first antibody conjugated to a first nanoparticle, [0018, 0039, 0091]; (ii) a second antibody conjugated to a second nanoparticle, wherein the nanoparticle is conjugated to an enzyme, wherein the first and second antibodies bind an antigen, [0019, 0020, 0022, 0092]; and (iii) a substrate capable of being converted to a product by the enzyme, [0028]; (c) determining the level of the product, [0025, 0026, 0041]; and (d) comparing the level of product to a reference level of product, [0041, 0048]. 
The FANNIN reference discloses the claimed invention, but is silent in regards to wherein the method for (e) identifying the subject as having cancer when the level of the product is different than the level of product from a reference level of product.
The LAM reference discloses a method of detecting cancer in a subject, abstract, the method comprising: (a) obtaining a sample from the subject, page 2-3, Patients; (b) contacting the sample with: (i) a first antibody, page 3, MBB ELSIS for HER2 ECD, Anti-HER2 monoclonal antibodies m4D5 ; (ii) a second antibody, page 3, MBB ELSIS for HER2 ECD, biotinylated 6E2; (c) determining the level of the product, page 3, MBB ELSIS for HER2 ECD; (d) comparing the level of product to a reference level of product, page 6, Discussion; (e) identifying the subject as having cancer when the level of the product is different than the level of product from a reference level of product, page 6, Discussion.
Additional Disclosures Included are: Claim 129: wherein the method of claim 128, wherein the cancer is breast cancer, LAM abstract, page 4 , Serum HER2 ECD levels in breast cancer patients, page 6, elevated HER2 ECD level was associated with reduced survival benefit in invasive breast cancer patients.; Claim 130: wherein the method of claim 128, wherein the first antibody and the second antibody are anti-HER2 antibodies, page 2, Introduction, page 3, MBB ELISA for HER2 ECD, Anti-HER2 monoclonal antibodies m4D5 and biotinylated 6E2.
Claim 131 is rejected under 35 U.S.C. 103 as being unpatentable over FANNIN, US Publication No. 2016/0195523 A1, and further in view of LAM, submitted on the Information Disclosure Statement on 17 JANUARY 2020, Other Documents Desig. ID 11, and further in view of ELETXIGERRA, submitted on the Information Disclosure Statement on 17 JANUARY 2020, Other Documents Desig. ID 7. 
Regarding Claim 131, the combination of FANNIN and LAM discloses the claimed inventio, but is silent in regards wherein the first antibody and the second antibody are anti-ER antibodies.
The ELETXIGERRA reference discloses a method of detecting cancer in a subject, abstract, the method comprising: (a) obtaining a sample from the subject, page 72, Section 2.2; b) contacting the sample with: (i) a first antibody, (ii) a second antibody, wherein the first antibody and the second antibody are anti-ER antibodies, page 72, left and right column, sandwiched configuration using two sheep ani-human Er antibodies; and diagnosis and follow up of breast cancer, page 72. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention FANNIN in view of  LAM so that the first antibody and the second antibody are anti-ER antibodies as taught by  ELETXIGERRA for the purpose of diagnosing breast cancer, page 72, abstract.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Billingsley MM, Riley RS, Day ES (2017) Antibody-nanoparticle conjugates to enhance the sensitivity of ELISA-based detection methods. PLoS ONE 12(5): e0177592.
The Billingsley reference discloses a method of detecting an antigen, abstract, in a subject, the method comprising: contacting a sample from a subject with an antibody conjugated to a nanoparticle and detecting the level and comparing the level to a reference level of a product, abstract.  The use of an antibody-nanoparticle conjugate that provides excess binding sites for detectible secondary antibodies, ultimately leading to increased signal.  Nanoparticle-modified ELISAs can be used to detect low levels of biomarkers found in various diseases, such as cancers, tuberculosis, and rheumatoid arthritis, and may ultimately enable earlier diagnosis, better prognostication, and improved treatment monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797